HUGHES, District Judge.
It appears from the evidence in this case that the schooner arrived at Richmond on the night of the 15th of November, 1881, and went across to the Richmond & Dan-ville Railroad wharves. Her engagement was to notify the consignee of her arrival, but there is no proof that the notice was received by the respondent until the forenoon of the 17th. The allegation in the libel that notice of arrival was given by telephone on the 16th is not proved. The schooner was bound by contract to be, not merely in the harbor of Richmond, but at the usual place of unloading there. In the present instance she was bound to be in the dock at Richmond; that being the usual place of unloading. 1 Pars. Shipp. & Adm. 313, note 1, and Abb. Shipp. Eng. (Ed. 1881) p. 243, note o, and page 244, notes a-c. If she was prevented, after getting into the dock, from securing a fit place for discharging her cargo, by any cause over which she had no control, then the lay days occasioned by the crowded condition of the dock would have been chargeable to the consignee. The consignee, not the ship, is answerable for delay from the crowded condition of the harbor. But there does not seem to have been any delay in this case from this cause. The schooner came into the dock about 3 p. m. on the 17th, and the unloading began the next morning at 8 a. m., — that is to say, within 24 hours after arrival and notice to consignee; for, supposing that notice was given on the morning of the 17th, the consignee was not bound to commence unloading within the 24 hours recognized by the contract. The unloading seems to have been delayed a day and a fraction of a day beyond the period provided for in the contract. The weight of evidence is mostly in favor of the proposition that this delay was not caused by an insufficiency of carts provided by the consignee to receive the coal, but was caused by the coal being delivered from one only of the two hatches of the schooner, and not from both hatches. This was the fault of the schooner, and not of the consignee. I do not think the schooner is entitled to recover demurrage in this case, and the libel must be dismissed, with costs.